NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 18 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    16-10021

                Plaintiff-Appellee,              D.C. No. 2:08-cr-00562-WBS

 v.
                                                 MEMORANDUM*
JOSE GONZALEZ ARIAS, a.k.a. Cesar
Castro Favela,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Gonzalez Arias appeals from the district court’s amended judgment and

challenges the 120-month concurrent sentences imposed on remand following his

jury-trial convictions for conspiracy to distribute and possess with intent to

distribute narcotics, and unlawful use of a communication facility, in violation of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 841(a)(1), 843(b), and 846, and guilty-plea conviction for being a

deported alien found in the United States, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Arias’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Arias the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   16-10021